Title: To Thomas Jefferson from Robert Williams, 16 March 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Mississippi Territory, Town of Washington March 16th. 1808.
                  
                  Agreeable to a Suggestion in my letter to you of the 10th. Ultimo I did on the 1st. instant dissolve the General Assembly.
                  In order that you may be fully informed of the motives and reflections which dictated this measure, I inclose a Copy of my letter to the Secretary of State, in addition to which I will observe, that this did not take place, as long as there was any probability that business of a Public nature could be done. The Session having been spun out to an unreasonable length, and finding very little business of a Public nature occupied the attention of members, by reason of their discordant dispositions, and some bills which they had finally acted on of a general nature still remaining with them, I thought it proper to urge them through all the branches, therefore, sent a message, the copy of which I enclose—In consequence of this, the bills acted on was laid before me. Having been notified by message from the two Houses that they were about to close their Session, omitting some of the most material business by reason of their disagreement, I dissolved them. One of the most important duties they omitted, I will mention—towit, to provide for the printing of the laws and journals of the Session. This I am now under the necessity of having done on my individual responsibility and trust to the next Assembly—or the Territory remain without the laws &c. This and other omissioners alluded to were owing entirely to the disposition of some to do nothing unless in their own way and in others to embarrass.
                  I have the honor to be, Sir, very respectfully,
                  
                     Robert Williams 
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Mississippi Territory Town of Washington March 8. 1808.
                     
                     
                        On the 1st. instant I dissolved the General Assembly. This power being possessed by the Governor, when in his opinion it may be thought expedient; I should not trouble you with any observations on the subject, were it not that I know, representations are and will be made tending to impeach my motives, as well as to question its propriety if not legality. It therefore becomes my official situation to inform you candidly and fully, the reasons which dictated the measure.
                     
                     
                        The present council was raised from a nomination, made by nine Representatives, two of whom were admitted and held their seats in consequence of the improper conduct of the Sheriff against two candidates who have a clear and considerable majority of the whole body—That, that nomination when made, was so influenced by party that principle was totally disreguarded. To such a pitch did that Assembly carry opposition, to each other, that it rose after a Session of near four months, without performing one of its most important and Constitutional duties, to wit, the appointment of a Deligate to Congress.
                     
                     
                        My being then here a Commissioner only afforded me complete access to a full understanding of the motives which influenced the members composing that Assembly, and I do declare that with a very few exceptions the whole nomination was with a view to embarrassment, opposition and disappointment to each other as parties.
                     
                     
                        It will be recollected that after I came into office as Governor I had to convene the General Assembly principally for the purpose of appointing a Deligate to Congress, and then threaten a dissolution before they would comply—That one of the least exceptional characters nominated died shortly after so that the Selection for a Council had to be made from nine instead of ten—that the Representation is now increased from nine to twelve members—the right of suffrage extended nearly one half with an increased population in perhaps the same ratio,—Hence I thought it sound policy to let an increased Representation upon an extension of Suffrage on an increased population have its full weight.
                     
                     
                        I will, however, observe that this step has not been taken without due reflection by me—whether and how far a dissolution of the General Assembly terminates the Council, a body Commissioned by the President, and that the result of my deliberations have been and are that, the effects must be the same on all the branches of the Legislature. The Council as well as the House of Representatives are elected by the People though indirectly and the agency of the President in Commissioning I consider a part of the mode of Election. The terms of service of both Houses are fixed by the ordinance. The Commissions of the Council being revocable by the President can only be considered an additional check on that body, or any member of it; but does not therefore render their tenure of Office more permanent or exempt from the provisions and conditions of the ordinance which gives the Governor the power to dissolve the General Assembly, thereby destroying the Legislative functions of each branch and suspending his own until an Assembly shall be again raised. The Governor has a Character distinct from that of Legislation, but the Council have not. They, together with the Governor and House of Representatives form the General Assembly which is the Subject of dissolution.
                     
                     
                        This being an important case and perhaps the first that has occurred under a Territorial Government, I shall not feel any chagrin should the opinion I have formed as to the effects of a dissolution on the Council be over ruled, but shall be extremely mortified to know that the Government under which I live and with the administration of which I am charged should be so embarrassed as it must be with this Council.
                     
                     
                        I do not believe that one third of the Citizens will vote at the next General Election if they have not a prospect of a new Council—At the last General Election and those to fill some vacancies during the past summer where there are six or seven hundred voters from 80 to 100 elected a member, knowing the character of the Council they would not turn out to the Election, consequently those of similar dispositions were Elected to the House of Representatives—Nothing more common than for the two Houses to pass bills knowing them to be in violation of the ordinance and laws of Congress embracing popular objects in order that the Governor should be under the necessity of disapproving them, and thereby afford them grounds to clamour—to give you an example. They passed a bill apportioning the Representatives in part of the Territory, although they had previously memorialized Congress on the Subject, which the present Session of Congress has acted on and granted. With such a Legislature it was impossible to get along as the public interest required and the correction would be but partial and in part by the next General election without a dissolution—For these reasons I am clearly of the opinion that if ever the power of dissolution ought to be exercised it was in the present instance.
                     
                     
                        No inconvenience can occur because the General Election takes place in July time enough for a Council to be nominated and appointed before the annual meeting of the General Assembly, and that Election I am satisfied will shew the sense of the people and as to this party that now embarrass &c.
                     
                     
                        Please favor me with your opinion as soon as convenient.
                     
                     
                        With Sentiments of high Consideration I am yrs.
                     
                     (Signed,)
                         Robert Williams.
                     
                     
                        P.S. There are several members of the Council independent unprejudiced men, who I presume would and ought to be again nominated.
                     
                  
                  
               